Citation Nr: 1645029	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  10-20 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for mood disorder secondary to general medical condition with depressive features, rated as 30 percent disabling prior to November 17, 2011 and 50 percent disabling thereafter.

2.  Entitlement to an increased rating for irritable bowel syndrome (IBS) and gastroesophageal reflux disease (GERD), rated as noncompensable prior to August 25, 2008 and 30 percent disabling thereafter.

3.  Entitlement to a total disability evaluation due to individual unemployability (TDIU) resulting from service-connected disability prior to October 1, 2014.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1956 to January 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for IBS, GERD, and somatic disorder and assigned evaluations of 0 percent, 0 percent, and 30 percent, respectively, for those disabilities.  The Veteran then perfected an appeal as to the assigned ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing a claim for a higher initial rating following the grant of service connection from a claim for an increased rating for disability already service-connected).

In a May 2009 rating decision, the RO granted an increased rating of 10 percent for IBS, effective August 25, 2008.  In April 2010, the RO combined the separate evaluations for IBS and GERD under a single, 10 percent rating.

In June 2011, the Veteran's somatoform disorder was recharacterized as a mood disorder secondary to general medical condition with depressive features.  In a March 2012 rating decision, the RO granted an increased rating of 50 percent for this disorder, effective November 17, 2011.  Inasmuch as a higher schedular rating is available, and as the Veteran is presumed to want the maximum available benefit for a given disability, the claim for an increased rating remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In October 2014, the Veteran testified at a Travel Board hearing before the undersigned regarding his claims for increased ratings.  A transcript of the hearing is of record.

In January 2015, the Board remanded the appeal for additional evidentiary development, to include obtaining VA examinations.  The Board also noted that the issue of entitlement to TDIU had been raised by the Veteran, and remanded that issue as well.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

In a May 2016 rating decision, the RO granted an increased rating of 30 percent for IBS and GERD, effective August 25, 2008.  In addition, the RO granted entitlement to TDIU, effective October 1, 2014.  However, as the Veteran's appeal dates back to his initial claims for service connection, received on March 31, 2004, and a TDIU is an element of all appeals for a higher rating, the issue of entitlement to TDIU prior to October 1, 2014 remains on appeal.

The issues of entitlement to an increased rating for mood disorder with depressive features and entitlement to TDIU prior to October 1, 2014 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

For the entire appeal period, the Veteran's service-connected IBS and GERD have been manifested by diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.


CONCLUSIONS OF LAW

1.  Prior to August 25, 2008, the criteria for the assignment of a 30 percent disability rating for IBS and GERD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.114, Diagnostic Code 7319 (2015).

2.  The criteria for the assignment of a rating in excess of 30 percent for IBS and GERD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.114, Diagnostic Code 7319 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2015).

In this case, VA's duty to notify was satisfied by a pre-adjudicatory letter mailed to the Veteran in December 2008.  See id.; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claim herein decided.  Relevant service treatment records and post-service VA outpatient records have been obtained, and VA has obtained all available private medical records identified by the Veteran.  Specifically, the Veteran has identified records from Plaza Medical Hospital and MedPeds Medical Clinic as being relevant to his claim, in addition to clinical notes and correspondence from Dr. Huggins and Dr. Kahn.  These records have been associated with the record and have been reviewed.  Lay statements from the Veteran concerning his gastrointestinal symptomatology have also been reviewed in connection with his claim.

In addition, the Veteran has been afforded numerous VA medical examinations in connection with his claim.  Most recently, examinations of the esophagus and intestines were performed in February 2016.  Upon review, the reports from these examinations indicate that the examiners reviewed the claims file, performed the appropriate testing, recorded the results, and elicited medical histories with respect to the Veteran's gastrointestinal symptoms.  Thus, the Board finds that VA examination reports of record are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

During the October 2014 Travel Board hearing, the undersigned clarified the issues on appeal, questioned the Veteran as to potential evidentiary defects, and clarified the type of evidence that would support the Veteran's claim.  The actions of the Veterans Law Judge supplement the VCAA and comply with any related duties owed during a hearing.  See 38 C.F.R. § 3.103.

For these reasons, the Board concludes that there is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.


Increased Rating for IBS and GERD

The Veteran contends that his service-connected gastrointestinal symptoms, characterized as IBS and GERD, are more severe than what is contemplated by his current disability rating.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

As with all claims for VA disability compensation, the Board must assess the credibility and weigh all the evidence, including lay and medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert denied, 523 U.S. 1046 (1998).

The Veteran's gastrointestinal symptomatology is rated under Diagnostic Code 7319.  38 C.F.R. § 4.114.  Under Diagnostic Code 7319, a noncompensable rating is warranted for irritable colon syndrome (spastic colitis, mucous colitis, etc.) that is mild; and for disturbances of bowel function with occasional episodes of abdominal distress.  A 10 percent rating is warranted for moderate disability with frequent episodes of bowel disturbance with abdominal distress.  A 30 percent rating is warranted for severe disability, with diarrhea or alternating diarrhea and constipation, with more or less constant abdominal distress.  Id.

The Veteran filed a claim for service connection in March 2004.  In support of his claim, he submitted letters from his private gastroenterologist, Dr. Huggins, which indicated that the Veteran was "symptomatic on a daily basis" from GERD and IBS.  In addition, the Veteran submitted a letter from his former primary care provider's assistant, dated in July 2004, indicating that the Veteran had been treated for "constant abdominal pain" since 1960.

Records from Dr. Huggins reveal a history of benign colon polyps and a long history of treatment for IBS and GERD-related symptoms.  (The Veteran has also reported a history of stomach ulcers dating from the 1960s.)  In December 2004, an endoscopy revealed no evidence of esophageal abnormality or duodenal diverticulosis or lesions.  An upper GI study showed a normal esophagus in its entirety, although there was evidence of an active ulcer crater on the posterior wall of the duodenal bulb.  There was no indication of obstruction.

On VA examination in April 2005, the Veteran reported symptoms of intestinal gas, flatulence, and what the examiner described as mid-abdominal suffering.  The Veteran reported that he had diarrhea beginning in service which continued a minimum of two to three times a week.  He denied gastrointestinal bleeding.  No difficulty swallowing was noted.  The examiner noted that there was acid buildup in the upper GI tract that led to frequent bowel movements.  However, those symptoms were partially controlled due to the fact that the Veteran selected his foods rigidly.  The examiner's impressions were GERD, with pyrosis, and a good response to Prevacid and Donnatal, with ongoing symptoms which were recurrent resulting in "very mild disability"; and IBS with frequent loose stools, but without any adverse effects on nutrition, even though the condition had been ongoing for years.

An April 2008 colonoscopy performed by Dr. Huggins revealed non-thrombosed external and internal hemorrhoids, as well as a few small-mouthed diverticular in the sigmoid colon.  The mucosa vascular pattern in the entire colon was normal.

In August 2008 correspondence, the Veteran reported that his GERD and IBS had worsened.  He reiterated that he could only eat a restrictive diet, and that anytime he ate vegetables or fruits he had uncontrollable flatulence and diarrhea.

In September 2008, the Veteran submitted a letter from Dr. Huggins stating that, with respect to GERD, the Veteran "has had moderate control with oral PPI therapy" and had instituted a number of lifestyle changes such as elevation of his head at night, abstinence from caffeine, and avoiding fatty meals at night.  Despite these efforts he continued to have breakthrough symptoms "periodically."  The Veteran was currently on Prevacid.  In addition, Dr. Huggins noted that the Veteran had a history of duodenal ulcer disease.  With regard to IBS, Dr. Huggins noted that abdominal pain continued to "plague" the Veteran "on a prn basis."

In December 2008 correspondence, the Veteran indicated that his symptoms had worsened.  He stated that, in addition to previously-prescribed medications, he had to take Mylanta and tablets "to make it through the day and night."  He also noted that on "[m]ost nights I have to put an ice pack on my colon area for some relief."  He stated that he was unable to eat anything but bland food; any deviations resulted in belching and flatulence.  In addition, he reported that his condition "seems to create a split or separation in my colon area and when I lift anything too heavy (over about twenty-five (25) pounds), it then takes at least thirty (30) days for this to heal."

On examination in December 2008 with a VA-contracted physician, the Veteran reported moderate pain in his abdomen.  He also reported acid reflux which "would occur nightly but he sleeps on pillows and keeps head of bed elevated."  He reported taking Protonix daily to manage heartburn.  No dilation was noted, and the Veteran denied any regurgitation, nausea, or pain in his breastbone or arms.  No esophageal trauma or tumors were noted.  He denied any history of vomiting blood or passing dark, bloody stools.  He also denied any difficulty swallowing but reported that, once or twice a month, he would get a moderate burning sensation in his abdomen.  The Veteran reported that he had been hospitalized within the past five years for an endoscopy; however, no residuals were noted.  In terms of overall health, the examiner noted that the Veteran appeared fatigued, but that this may have been related to recent surgery to remove a thyroid nodule in April 2008 and a recent stent replacement procedure.  There was evidence of weight loss of about 20 pounds (based on the Veteran's reports) in the last few months.  There were no evidence of weight gain, and no signs of anemia were noted.  The examiner noted that the Veteran was retired, and that his GERD had "[n]o effect on his activities."  Overall, the examiner indicated that the Veteran's GERD was "mild."

On examination for intestinal conditions, the Veteran reported that his IBS had been ongoing for more than 10 years and was productive of nausea and diarrhea at least twice a week.  He denied vomiting or constipation.  He reported suffering from abdominal pain about once or twice per week, lasting one to two days.  The pain was localized in the midline and left lower quadrant of the abdomen.  (The Veteran noted that he had a prior gall bladder removal.)  He denied abdominal distress but reported abdominal cramps almost daily.  He denied ulcerative colitis.  He reported being hospitalized for colonoscopies twice over the past five to seven years.  The physician noted that there was no evidence of malnutrition, debility, fistulas, or anemia.

In February 2009, the Veteran submitted another letter from Dr. Huggins stating that the Veteran was suffering "extensively from perirectal itching, burning and discomfort."  He also had abdominal pain, which was "oftentimes debilitating."  Dr. Huggins noted that the Veteran was being treated aggressively and had undergone diet modification without resolution of his symptoms.

In May 2010 correspondence, the Veteran reported that his condition had worsened.  He stated that his intestinal tract problems "brings uncontrollable flatulence and repeated bathroom trips throughout the day and night."  He also stated that "[w]hen I lift anything weighing over ten (10) pounds I suffer a tear or what I believe to be a lesion in my intestinal tract.  This brings a month long process of eating only bland foods and staying away from social and other professional gatherings."

On VA examination in May 2010, the Veteran reported flatus, bloating sensations, and fullness feelings in the abdomen, also caused by lifting.  These symptoms could last a month at a time, and they occurred almost monthly.  The Veteran reported diarrhea four times a day, for periods lasting up to one month.  There was no melena or bright red blood in the stools.  He denied constipation.  His appetite was fair.  His weight was stable.  In the past year, the Veteran reported taking Protonix daily which helped his symptoms.  He also took Citracal twice per day.  He denied fevers or sweats but stated he would get chills in the daytime.

With respect to the Veteran's GERD, he reported constant indigestion, heartburn, and burning in his chest going to his throat.  He had a sour taste in his mouth.  He reported occasionally vomiting, "but not much."  He stated that he elevated the head of his bed and would occasionally wake up with reflux.  He reported using Mylanta at night along with Gas-Ex.  The examiner noted no indication of weight changes, fistulas, or ulcerative colitis.  There were no effects on the Veteran's activities of daily living, and no history of hospitalizations or surgeries.  No dysphagia or pyrosis was noted.  There was no evidence of hematemesis or melena.  The examiner noted a history of peptic ulcer disease dating back to the Veteran's 20s.

In June 2010, the Veteran reported that he had to go to the emergency room because of extreme colon trouble.  A subsequent letter from his treating physician, Dr. Khan, indicated a diagnosis of "severe, recurrent diverticulitis vs epiploic append[a]gitis," and noted that the Veteran had been given antibiotics.  A CT scan performed in June 2010 revealed sigmoid colon upper pole of appendicitis and numerous simple peripheral and parapelvic left renal cysts.  A follow-up MRI in July 2010 showed n 18 millimeter nodule at the pancreatic tail.  Thereafter, a biopsy revealed benign pathology.

During a November 2011 RO hearing, the Veteran testified that he had to limit his diet and eat only bland foods due to his IBS.  With respect to GERD, he reiterated that he experienced regurgitation and diarrhea after meals.  He also testified that his gastrointestinal symptoms impacted his sleeping in that he had to prop himself up and use ice packs on his stomach.  He also testified that he experienced constipation.  He stated that he was constantly in abdominal distress.  He testified that doctors (specifically Dr. Kahn) had told him he was anemic because of the diarrhea.  He stated that he had been diagnosed with diverticulitis ten years ago.  He reported abdominal pain and occasional difficulty swallowing. 

On VA examination in January 2012, the Veteran reported that his symptoms were essentially the same as during his last VA examination.  Current symptoms included persistently recurrent epigastric distress, pyrosis, reflux, regurgitation, transient nausea, and sleep disturbance.  No dysphagia, substernal arm or shoulder pain, or esophageal stricture or spasm was noted.  Following examination of the Veteran's intestines, a diagnosis of IBS was noted.  (The examiner noted the prior diagnosis of diverticulitis; a current diagnosis was not indicated.)  The Veteran continued to report daily constipation or diarrhea, as well as bloating and flatulence.  No surgical history was noted.  The examiner indicated that the Veteran's IBS caused frequent episodes of bowel disturbance with abdominal distress.  No weight loss or malnutrition was noted, however.  The examiner noted that the Veteran's IBS would not impact his ability to work.

During the October 2014 Board hearing, the Veteran reiterated that his gastrointestinal condition affected him daily by restricting his diet and causing uncontrollable flatulence, regurgitation, diarrhea, constipation, and abdominal and esophageal pain.

In November 2014 correspondence, the Veteran reported that his IBS and GERD had worsened due to traumatic experiences relating to a recent knee replacement procedure.

On VA examination for intestinal conditions in February 2016, the Veteran reported more problems with flatulence, typically about 15 minutes after eating.  He had gaseous distension with associated bloating and discomfort.  He continued to have diarrhea alternating with constipation despite daily Miralax, and he reported transient mild nausea about twice per week.  The examiner noted that the Veteran had frequent episodes of bowel disturbance with abdominal distress.  No history of surgical treatment for intestinal problems was noted.  No weight loss or malnutrition was noted.  With respect to diagnostic testing, the examiner noted a prior EGD and endoscopy performed in February 2012 which revealed a normal stomach and esophagus, as well as non-bleeding internal hemorrhoids, diverticulosis, and tubular adenomas (x2).  In terms of functional impact, the examiner noted that the Veteran's gastrointestinal symptoms contributed to social embarrassment and distress.

On examination for esophageal conditions, the Veteran reported that his GERD symptoms had gotten worse since his last evaluation in 2012.  Over the past three to six months, he reported having solid food dysphagia about twice per month with the need to regurgitate or expel food.  He had liquid dysphagia as well but described this as "going down the wrong way" rather than a "getting stuck" sensation.  The Veteran denied abdominal pain, nausea, vomiting, or black or bloody stools.  He reported using Protonix, Mylanta, and Carafate.  Symptoms included persistently recurrent epigastric distress, dysphagia, pyrosis, reflux, regurgitation, sleep disturbance (four or more times per year), and nausea (four or more times per year).  There was no evidence of esophageal stricture, spasm, or acquired diverticulum of the esophagus.  The examiner noted, by way of history, that the February 2012 upper endoscopy and CT scan revealed a normal esophagus with fluid, probably related to GERD or esophageal dysmotility.  A 2013 CT scan of the chest revealed some esophageal abnormalities suggestive of GERD/esophageal dysmotility.  The examiner ordered further testing; in March 2016, a barium esophagram was performed, which revealed no significant abnormality.

Prior to August 25, 2008, the Veteran is in receipt of a noncompensable disability rating, contemplating irritable colon syndrome that is asymptomatic.  Thereafter, he is rated at the maximum 30 percent rating possible under Diagnostic Code 7319, for severe irritable colon syndrome with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. § 4.114.

As an initial matter, the Board finds that the currently assigned "staged" rating for IBS and GERD is not warranted in this case.  A review of the record shows that the Veteran's gastrointestinal symptoms have remained fairly constant throughout the appeal period.  The VA examination reports discussed above reflect common complaints of diarrhea and constant abdominal distress, including heartburn, reflux, intermittent nausea, and regurgitation, as well as abdominal pain.  In short, the Board is not convinced that the Veteran's condition substantially changed on August 25, 2008, particularly considering that VA mistakenly construed that date as the date the Veteran submitted a claim for an increased rating (as opposed to a notice of disagreement with the initial ratings assigned).  Accordingly, the Board finds that the criteria for a 30 percent rating were met prior to August 25, 2008.  To the extent the Veteran avers that he is entitled to an increased rating for IBS and GERD prior to August 25, 2008, his claim will be granted.

However, the Board finds that a rating in excess of 30 percent is not warranted by the record.  To the extent that the medical evidence has shown other, nonservice-connected gastrointestinal disabilities with symptoms undifferentiated from the service-connected IBS and GERD, the Board has considered such symptoms as part of the service-connected disorders.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when the effects of a service-connected disability have not been clinically disassociated from those of a non-service-connected disorder, all relevant signs and symptoms must be attributed to the service-connected disability).

To that end, the Board has considered the application of other Diagnostic Codes; however, a higher rating under any of the other potentially applicable criteria is not warranted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  A rating of 50 percent could potentially be assigned under Diagnostic Code 7301 (adhesions) for definite partial obstruction shown by X-ray and frequent and prolonged episodes of severe colic distention, nausea or vomiting following severe peritonitis, ruptured appendix, perforated ulcer, or operation with drainage.  A rating of 60 percent could potentially be assigned under Diagnostic Code 7307 (gastritis) for severe hemorrhages or large ulcerated or eroded areas.  A rating of 60 percent could potentially be assigned under Diagnostic Code 7323 (colitis) for severe ulcerative colitis with numerous attacks a year and malnutrition.  Finally, a rating of 60 percent could potentially be assigned under Diagnostic Code 7346 (hiatal hernia) for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia or for other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Codes 7301, 7307, 7323, 7346.

However, the Veteran's symptoms do not indicate that any such ratings are warranted in this case.  Notwithstanding the June 2010 and July 2010 imaging tests which revealed a pancreatic lesion, none of the Veteran's physicians have indicated the presence of a definite partial obstruction by X-ray or severe colic distention.  Moreover, although the Veteran has reported a history of ulcers, there is no indication that he has had a perforated ulcer during the pendency of this appeal.  Furthermore, while the Veteran has reported nausea and vomiting, he has never indicated that he has frequent and prolonged episodes of it.  During his most recent VA examination, in February 2016, he reported episodes of nausea more than four times per year.  In light of the above, a 50 percent disability rating under Diagnostic Code 7301 is not warranted.

A 60 percent disability rating under Diagnostic Code 7307 (gastritis), for severe hemorrhages or large ulcerated or eroded areas, is also not indicated.  In this regard, none of the Veteran's physicians or examiners noted hemorrhages or large ulcerated or eroded areas.  Notably, although a December 2004 upper GI study showed evidence of an active ulcer crater on the posterior wall of the duodenal bulb, there has been no indication that this constituted large ulcerated or eroded areas severe enough to warrant a 60 percent rating under Diagnostic Code 7307.

The Veteran also does not suffer from malnutrition such that a 60 percent disability rating under Diagnostic Code 7323 (colitis) would be warranted.  Rather, the VA examination reports of record consistently establish that the Veteran was well nourished.

A rating of 60 percent under Diagnostic Code 7346 (hiatal hernia) for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia or for other symptom combinations productive of severe impairment of health is also not warranted.  Aside from a December 2008 examination report, the record does not demonstrate weight loss.  On the contrary, the weight of the evidence indicates that the Veteran has not had weight loss attributable to intestinal or esophageal conditions.  Furthermore, although the Veteran has reported some vomiting, he has not indicated a frequency that would justify an increased rating.  None of the VA examiners found melena, hematemesis, or anemia.  Although the Veteran has reported being diagnosed with anemia, this has not been confirmed by the weight of the medical evidence.  The most recent VA examination report indicates hemoglobin levels of 13.5.  Moreover, the Veteran has not reported any other symptoms productive of severe health impairment not already considered.

The Board is aware (as discussed above) that a December 2004 GI study revealed an active ulcer crater in the duodenum.  However, even if the Board were to consider ulcers as part of the service-connected IBS and GERD, a disability rating in excess of 30 percent under Diagnostic Code 7305, 7306, or any other Diagnostic Code requiring weight loss for a disability rating in excess of 30 percent would not be warranted.  As noted above, the Veteran has not had weight loss caused by his intestinal or esophageal conditions.

In addition, the Board is aware of the Veteran's complaints (for example in December 2008 and May 2010 correspondence) of difficulty lifting heavy objects and a feeling of "tearing" or "separating" in his abdomen.  To that end, the Board has considered alternative Diagnostic Codes to determine if the Veteran's functional impairment warrants an increased rating by analogy to other bodily systems-for example, limitation of motion of the spine or damage to the abdominal muscle group.  However, the record does not support a higher rating based on the diagnostic criteria for these systems.  The Veteran has never alleged that he is limited in his ability to twist or bend his midsection, and there is no objective evidence of significantly decreased range of motion of the spine, as would be required for rating in excess of 30 percent under 38 C.F.R. § 4.71(a), General Rating Formula for Diseases and Injuries of the Spine.  Moreover, 38 C.F.R. § 4.56 clarifies that the type of muscle injury required for a rating in excess of 30 percent has not been demonstrated in this case.  38 C.F.R. § 4.56(d)(3) (explaining that moderately severe or severe muscle injuries constitute through and through or deep penetrating wounds by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring).  As noted above, the Veteran's current 30 percent rating under Diagnostic Code 7319 contemplates the entirety of his symptomatology, to include pain and painful motion.

As shown above, the Board has considered the Veteran's disability under other pertinent criteria, but finds that there are no other rating codes which either provide for an evaluation higher than the currently-assigned rating of 30 percent, or are appropriate for rating the Veteran's IBS and GERD.  Accordingly, given the Veteran's symptomatology, the most appropriate Diagnostic Code for rating purposes is Diagnostic Code 7319.

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his IBS and GERD.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Moreover, the Veteran is competent to report observable symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed, specific, and specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  In fact, the Veteran's contentions were taken into consideration when assigning the current 30 percent rating throughout the course of the appeal.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.

In sum, the evidence deemed most probative by the Board establishes that the Veteran's IBS and GERD more nearly approximates the criteria for a 30 percent rating throughout the entire period of the appeal.  The preponderance of the evidence is therefore against a rating in excess of 30 percent.


Extraschedular Consideration

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1), which govern the assignment of extra-schedular disability ratings.  However, in this case, the evidence of record is against a finding that the Veteran's service-connected disabilities are so exceptional or unusual as to warrant the assignment of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disabilities with the established criteria found in the rating schedule for those disabilities.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided under 38 C.F.R. § 3.321(b)(1) as "governing norms"( including marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that renders inadequate the available schedular evaluation for the service-connected disabilities on appeal.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, the Veteran's IBS and GERD is productive of diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress, to include recurring epigastric distress, pyrosis, reflux, regurgitation, dysphagia, occasional nausea, and abdominal pain.  The rating assigned for these conditions fully contemplates this symptomatology.  As such, it cannot be said that the available schedular evaluation for the disability on appeal is inadequate.

The Board observes also that, even if the available schedular evaluations for the disabilities at issue are inadequate (which they manifestly are not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  Although the Veteran has been briefly hospitalized for procedures related to his gastrointestinal conditions, there is no indication that he has required frequent periods of hospitalization.  Moreover, while his disability does affect his employability, there is nothing in the record to indicate that it causes impairment with employment over and above that which is already contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Veteran has reported social embarrassment as a result of his IBS and GERD, particularly flatulence, belching, and regurgitation, which caused him to resign; however, these symptoms are explicitly considered in his schedular evaluation.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected disabilities, under the provisions of 38 C.F.R. § 3.321(b)(1), have not been met.


ORDER

Prior to August 25, 2008, entitlement to a 30 percent rating for IBS and GERD is granted.

Entitlement to a rating in excess of 30 percent for IBS and GERD is denied.





REMAND

After reviewing the record, the Board finds that additional evidentiary development is necessary prior to final adjudication of the remaining issue on appeal.  See 38 C.F.R. § 19.9.  An evaluation from a private neurologist, dated in November 2014, as well as correspondence from the Veteran's private physicians, indicates that the Veteran has been diagnosed with dementia and Parkinson's disease in addition to service-connected mood disorder with depressive features.  VA outpatient records reflect ongoing treatment for Parkinson's, but do not indicate a clear diagnosis of dementia.  The Veteran underwent a VA psychiatric examination in February 2016, following which an examiner evaluated his occupational and social impairment stemming from depression; however, the examination report made no mention of the prior diagnoses of Parkinson's and dementia in evaluating the Veteran's overall disability picture.  In light of this, the Board finds that the recent VA examination is inadequate, and additional examination is warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As the claim for entitlement to TDIU prior to October 1, 2014 is inextricably intertwined with the claim for an increased rating discussed above, that issue must be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify and provide authorization to obtain any outstanding, relevant medical records regarding any acquired psychiatric disorders.  After securing the necessary authorization, these records should be requested.  If any records are not available, the Veteran should be notified of such.

2.  Schedule the Veteran for a VA examination with a psychiatrist and/or neurologist to determine the current nature and severity of his service-connected mood disorder with depressive features.  The examiner should review the claims file.  After examining the Veteran and conducting any studies and/or tests deemed necessary, the examiner should fully describe all symptomatology and functional deficits (including cognitive deficits) associated with the Veteran's service-connected acquired psychiatric disorder/s.

The examiner is asked to address whether it is at least as likely as not (50 percent probability or greater) that the Veteran's previously diagnosed dementia and Parkinson's disease are causally related to his service-connected mood disorder (or any other service-connected disability).  The examiner should attempt to distinguish, if possible, between impairment resulting from (a) the Veteran's service-connected mood disorder with depressive features, and impairment resulting from (b) any other cognitive disorder/s, to include Parkinson's and dementia.  In addressing the above issues, the examiner is asked to review the November 2014 report from the Veteran's private neurologist indicating diagnoses of Parkinson's and dementia.

A complete rationale should accompany each opinion provided and should be based on examination findings, historical records, and medical principles.

3.  After conducting any other necessary development, readjudicate the claims, to include the claim for an earlier effective date for TDIU.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be given an opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


